Dismissed and Memorandum Opinion filed March 1, 2022.




                                           In The

                          Fourteenth Court of Appeals

                                  NO. 14-21-00627-CV

SALAH ETER, IN HIS CAPACITY AS TRUSTEE OF THE ETER TRUST,
                         Appellant

                                              V.

 FADI N. MOGHNIEH, INDIVIDUALLY, AND IN HIS CAPACITY AS AN
      OFFICER AND SHAREHOLDER OF MULTI-DIMENSIONS
                INVESTMENTS, LLC, Appellee

                       On Appeal from the 11th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2021-56430

                             MEMORANDUM OPINION

       This is an attempted appeal by appellant Salah Eter, in his capacity as trustee
of the Eter Trust, from an order signed September 28, 2021.1 In the suit underlying

       1
         The record reflects that plaintiff and purported appellant Ibrahim Nazeeh Eter died on
December 28, 2020. Ibrahim’s attorney, however, continued to represent Ibrahim in the trial
court after December 28, 2020 and filed a notice of appeal listing Ibrahim’s name. This
representation seems to have been unauthorized and there was no compliance with Texas Rule of
this appeal, appellee Fadi N. Moghnieh, individually and in his capacity as an
officer and shareholder of Multi-Dimensions Investments, LLC prevailed on his
motion to dismiss appellant Salah Eter’s claims under section 27.003 of the Texas
Citizens Participation Act (TCPA), in so far that the trial court dismissed Salah
Eter’s claims with prejudice. See Tex. Civ. Prac. & Rem. Code § 27.003.
Moghnieh also sought attorney’s fees pursuant to his TCPA motion to dismiss. See
Tex. Civ. Prac. & Rem. Code § 27.009. When the trial court signed the order
dismissing appellant Salah Eter’s’ claims, it specifically anticipated future action
by stating that Moghnieh was entitled to recover reasonable attorney’s fees and
court costs “to be determined by a later hearing or submission.”

       Generally, appeals may be taken only from final judgments. Lehmann v. Har
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not explicitly dispose
of all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is rendered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). We strictly construe
statutes authorizing interlocutory appeals. Young v. Villegas, 231 S.W.3d 1, 5 (Tex.
App.—Houston [14th Dist.] 2007, pet. denied).

       Moghnieh’s outstanding claim for attorney’s fees render this appeal
interlocutory. See Leniek v. Evolution Well Servs. LLC, No. 14-18-00954-CV,
2019 WL 438825 at *2 (Tex. App.—Houston [14th Dist.] Apr. 2, 2019, no pet.)
(mem. op.) (dismissing for want of jurisdiction an appeal of a grant of a TCPA
motion to dismiss where attorney’s fees were outstanding in the trial court).



Civil Procedure 151. Tex. R. Civ. P. 151. The problem on appeal is that even were Ibrahim not
dead he would still not be a party who sought to alter the trial court’s judgment, i.e., an appellant.
See Tex. R. App. P. 3.1)(a), 25.1(c). Accordingly, we dismiss Ibrahim Nazeeh Eter as an
appellant.

                                                  2
      On January 4, 2022, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless a response was filed
demonstrating grounds for continuing the appeal on or before January 14, 2022.
See Tex. R. App. P. 42.3(a). Appellant Salah Eter did not respond.

      Accordingly, the appeal is ordered dismissed for want of jurisdiction.



                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                         3